Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 09/14/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejection of claim 18 is overcome by amendment.
Claims 1-6, 8, 10-22, 24-26, 28-30 and 32 are pending; claims 7, 9, 23, 27 and 31 are cancelled. 

Allowable Subject Matter
Claims 1-6, 8, 10-22, 24-26, 28-30 and 32 are allowed.

The following is an examiner’s statement of reasons for allowance:	Regarding independent claims 1, 18 and 24, the prior art does not teach a shower assembly comprising: an inlet port; a plurality of drop outlet ports, each drop outlet port including an inlet, an outlet, and a bore extending between the inlet and the outlet, wherein the outlets of the plurality of drop outlet ports comprise a first plurality of outlets having a first geometry and a second plurality of outlets having a second geometry that is different from the first geometry, wherein the bores of the plurality of drop outlet ports each have the same diameter; and a reservoir for receiving the flow of water from the inlet port, wherein the reservoir is configured to prevent the flow of water from the inlet port from completely filling the reservoir and thus from pressuring the reservoir even when the flow of water enters at an inlet flow rate of 2.5 gallons per minute; wherein, when even when the reservoir receives the flow of water at the inlet flow rate of 2.5 gallons per minute, the first plurality of outlets are configured to produce only discrete water drops having a first size and the second plurality of outlets are configured to produce only discrete water drops having sizes that are greater than the first size.
	Related art, like Mazzola (U.S. 2006/0060678), teaches a similar shower head that has the capability to only produce discrete droplets depending on flow rate of water allowed to flow into the reservoir. However, with the addition of “wherein the reservoir is configured to prevent the flow of water from the inlet port from completely filling the reservoir and thus from pressuring the reservoir even when the flow of water enters at an inlet flow rate of 2.5 gallons per minute” Mazzola and similar references no longer read on claim language due to the specificity of the flow rate going into the reservoir. In other words, the prior art is silent with respect to a showerhead that keeps its reservoir unpressurized when a flow rate of 2.5 gallons per minute enters the reservoir. 
	All other pending dependent claims are allowed for further limiting claims 1, 18 or 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN C BARRERA/
Examiner, Art Unit 3752

/DARREN W GORMAN/Primary Examiner, Art Unit 3752